Exhibit 10.3

 

FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES

 

UNDER THE MAC-GRAY CORPORATION
2005 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee:

 

No. of Option Shares:

 

Option Exercise Price per Share:

 

Grant Date:

 

Expiration Date:

 

 

Pursuant to the Mac-Gray Corporation 2005 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Mac-Gray Corporation (the “Company”)
hereby grants to the Optionee named above an option (the “Stock Option”) to
purchase on or prior to the Expiration Date specified above all or part of the
number of shares of Common Stock, par value $0.01 per share (the “Stock”) of the
Company specified above at the Option Exercise Price per Share specified above
subject to the terms and conditions set forth herein and in the Plan.

 


1.             EXERCISABILITY SCHEDULE.  NO PORTION OF THIS STOCK OPTION MAY BE
EXERCISED UNTIL SUCH PORTION SHALL HAVE BECOME EXERCISABLE.  EXCEPT AS SET FORTH
BELOW, AND SUBJECT TO THE DISCRETION OF THE ADMINISTRATOR (AS DEFINED IN
SECTION 2 OF THE PLAN) TO ACCELERATE THE EXERCISABILITY SCHEDULE HEREUNDER, THIS
STOCK OPTION SHALL BE EXERCISABLE WITH RESPECT TO THE FOLLOWING NUMBER OF OPTION
SHARES ON THE DATES INDICATED:


 

Number of
Option Shares Exercisable

 

Exercisability Date

 

 

 

 

 

(      %)

 

 

 

 

 

 

 

 

 

(      %)

 

 

 

 

 

 

 

 

 

(      %)

 

 

 

 

 

 

 

 

 

(      %)

 

 

 

 

 

 

 

 

 

(      %)

 

 

 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

 


2.             MANNER OF EXERCISE.


 


(A)           THE OPTIONEE MAY EXERCISE THIS STOCK OPTION ONLY IN THE FOLLOWING
MANNER:  FROM TIME TO TIME ON OR PRIOR TO THE EXPIRATION DATE OF THIS STOCK
OPTION, THE OPTIONEE


 

--------------------------------------------------------------------------------



 


MAY GIVE WRITTEN NOTICE TO THE ADMINISTRATOR OF HIS OR HER ELECTION TO PURCHASE
SOME OR ALL OF THE OPTION SHARES PURCHASABLE AT THE TIME OF SUCH NOTICE.  THIS
NOTICE SHALL SPECIFY THE NUMBER OF OPTION SHARES TO BE PURCHASED.


 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that have been beneficially owned by the Optionee
and are not then subject to any restrictions under any Company plan; (iii) by
the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the option
purchase price, provided that in the event the Optionee chooses to pay the
option purchase price as so provided, the Optionee and the broker shall comply
with such procedures and enter into such agreements of indemnity and other
agreements as the Administrator shall prescribe as a condition of such payment
procedure; or (iv) a combination of (i), (ii) and (iii) above.  Payment
instruments will be received subject to collection.

 

The making of a book entry in the Optionee’s name by the Company’s transfer
agent representing the Option Shares will be contingent upon the Company’s
receipt from the Optionee of full payment for the Option Shares, as set forth
above and any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

 


(B)           A BOOK ENTRY FOR SHARES OF STOCK PURCHASED UPON EXERCISE OF THIS
STOCK OPTION SHALL BE MADE BY THE COMPANY’S TRANSFER AGENT IN THE NAME OF THE
OPTIONEE UPON COMPLIANCE TO THE SATISFACTION OF THE ADMINISTRATOR WITH ALL
REQUIREMENTS UNDER APPLICABLE LAWS OR REGULATIONS IN CONNECTION WITH SUCH
ISSUANCE AND WITH THE REQUIREMENTS HEREOF AND OF THE PLAN.  THE DETERMINATION OF
THE ADMINISTRATOR AS TO SUCH COMPLIANCE SHALL BE FINAL AND BINDING ON THE
OPTIONEE.  THE OPTIONEE SHALL NOT BE DEEMED TO BE THE HOLDER OF, OR TO HAVE ANY
OF THE RIGHTS OF A HOLDER WITH RESPECT TO, ANY SHARES OF STOCK SUBJECT TO THIS
STOCK OPTION UNLESS AND UNTIL THIS STOCK OPTION SHALL HAVE BEEN EXERCISED
PURSUANT TO THE TERMS HEREOF, THE COMPANY SHALL HAVE ISSUED THE SHARES TO THE
OPTIONEE, AND THE OPTIONEE’S NAME SHALL HAVE BEEN ENTERED AS THE STOCKHOLDER OF
RECORD ON THE BOOKS OF THE COMPANY.  THEREUPON, THE OPTIONEE SHALL HAVE FULL
VOTING, DIVIDEND AND OTHER OWNERSHIP RIGHTS WITH RESPECT TO SUCH SHARES OF
STOCK.


 


(C)           THE MINIMUM NUMBER OF SHARES WITH RESPECT TO WHICH THIS STOCK
OPTION MAY BE EXERCISED AT ANY ONE TIME SHALL BE 100 SHARES, UNLESS THE NUMBER
OF SHARES WITH RESPECT TO WHICH THIS STOCK OPTION IS BEING EXERCISED IS THE
TOTAL NUMBER OF SHARES SUBJECT TO EXERCISE UNDER THIS STOCK OPTION AT THE TIME.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION HEREOF OR OF THE PLAN, NO
PORTION OF THIS STOCK OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION DATE
HEREOF.


 


 


2

--------------------------------------------------------------------------------



 


3.             TERMINATION OF EMPLOYMENT.  IF THE OPTIONEE’S EMPLOYMENT BY THE
COMPANY OR A SUBSIDIARY (AS DEFINED IN THE PLAN) IS TERMINATED, THE PERIOD
WITHIN WHICH TO EXERCISE THE STOCK OPTION MAY BE SUBJECT TO EARLIER TERMINATION
AS SET FORTH BELOW.


 


(A)           TERMINATION DUE TO DEATH.  IF THE OPTIONEE’S EMPLOYMENT TERMINATES
BY REASON OF DEATH, ANY STOCK OPTION HELD BY THE OPTIONEE SHALL BECOME FULLY
EXERCISABLE AND MAY THEREAFTER BE EXERCISED BY THE OPTIONEE’S LEGAL
REPRESENTATIVE OR LEGATEE FOR A PERIOD OF 12 MONTHS FROM THE DATE OF DEATH OR
UNTIL THE EXPIRATION DATE, IF EARLIER.


 


(B)           TERMINATION DUE TO DISABILITY.  IF THE OPTIONEE’S EMPLOYMENT
TERMINATES BY REASON OF DISABILITY (AS DETERMINED BY THE ADMINISTRATOR), ANY
STOCK OPTION HELD BY THE OPTIONEE SHALL BECOME FULLY EXERCISABLE AND MAY
THEREAFTER BE EXERCISED BY THE OPTIONEE FOR A PERIOD OF 12 MONTHS FROM THE DATE
OF TERMINATION OR UNTIL THE EXPIRATION DATE, IF EARLIER.  THE DEATH OF THE
OPTIONEE DURING THE 12-MONTH PERIOD PROVIDED IN THIS SECTION 3(B) SHALL EXTEND
SUCH PERIOD FOR ANOTHER 12 MONTHS FROM THE DATE OF DEATH OR UNTIL THE EXPIRATION
DATE, IF EARLIER.


 


(C)           TERMINATION FOR CAUSE.  IF THE OPTIONEE’S EMPLOYMENT TERMINATES
FOR CAUSE, ANY STOCK OPTION HELD BY THE OPTIONEE SHALL TERMINATE IMMEDIATELY AND
BE OF NO FURTHER FORCE AND EFFECT.  FOR PURPOSES HEREOF, “CAUSE” SHALL MEAN A
VOTE BY THE BOARD RESOLVING THAT THE OPTIONEE SHALL BE DISMISSED AS A RESULT OF
(I) ANY MATERIAL BREACH BY THE OPTIONEE OF ANY AGREEMENT BETWEEN THE OPTIONEE
AND THE COMPANY; (II) THE CONVICTION OF OR PLEA OF NOLO CONTENDERE BY THE
OPTIONEE TO A FELONY OR A CRIME INVOLVING MORAL TURPITUDE; OR (III) ANY MATERIAL
MISCONDUCT OR WILLFUL AND DELIBERATE NON-PERFORMANCE (OTHER THAN BY REASON OF
DISABILITY) BY THE OPTIONEE OF THE OPTIONEE’S DUTIES TO THE COMPANY.


 


(D)           OTHER TERMINATION.  IF THE OPTIONEE’S EMPLOYMENT TERMINATES FOR
ANY REASON OTHER THAN DEATH, DISABILITY OR CAUSE, AND UNLESS OTHERWISE
DETERMINED BY THE ADMINISTRATOR, ANY STOCK OPTION HELD BY THE OPTIONEE MAY BE
EXERCISED, TO THE EXTENT EXERCISABLE ON THE DATE OF TERMINATION, FOR A PERIOD OF
THREE MONTHS FROM THE DATE OF TERMINATION OR UNTIL THE EXPIRATION DATE, IF
EARLIER.  ANY STOCK OPTION THAT IS NOT EXERCISABLE AT SUCH TIME SHALL TERMINATE
IMMEDIATELY AND BE OF NO FURTHER FORCE OR EFFECT.


 

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

 


4.             INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS STOCK OPTION SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS
AND CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE ADMINISTRATOR SET FORTH
IN  SECTION 2(B) OF THE PLAN.  CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE
THE MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED
HEREIN.


 


5.             TRANSFERABILITY.  THIS AGREEMENT IS PERSONAL TO THE OPTIONEE, IS
NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR
OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  THIS
STOCK OPTION IS EXERCISABLE, DURING THE OPTIONEE’S LIFETIME, ONLY BY THE
OPTIONEE, AND THEREAFTER, ONLY BY THE OPTIONEE’S LEGAL REPRESENTATIVE OR
LEGATEE.


 


 


3

--------------------------------------------------------------------------------



 


6.             TAX WITHHOLDING.  THE OPTIONEE SHALL, NOT LATER THAN THE DATE AS
OF WHICH THE EXERCISE OF THIS STOCK OPTION BECOMES A TAXABLE EVENT FOR FEDERAL
INCOME TAX PURPOSES, PAY TO THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATOR FOR PAYMENT OF ANY FEDERAL, STATE, AND LOCAL TAXES REQUIRED BY LAW
TO BE WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT.  THE OPTIONEE MAY ELECT TO HAVE
THE MINIMUM REQUIRED TAX WITHHOLDING OBLIGATION SATISFIED, IN WHOLE OR IN PART,
BY (I) AUTHORIZING THE COMPANY TO WITHHOLD FROM SHARES OF STOCK TO BE ISSUED, OR
(II) TRANSFERRING TO THE COMPANY, A NUMBER OF SHARES OF STOCK WITH AN AGGREGATE
FAIR MARKET VALUE THAT WOULD SATISFY THE WITHHOLDING AMOUNT DUE.


 


7.             MISCELLANEOUS.


 


(A)           NOTICE HEREUNDER SHALL BE GIVEN TO THE COMPANY AT ITS PRINCIPAL
PLACE OF BUSINESS, AND SHALL BE GIVEN TO THE OPTIONEE AT THE ADDRESS SET FORTH
BELOW, OR IN EITHER CASE AT SUCH OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY
FURNISH TO THE OTHER PARTY IN WRITING.


 


(B)           THIS STOCK OPTION DOES NOT CONFER UPON THE OPTIONEE ANY RIGHTS
WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY.


 


 

 

MAC-GRAY CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

 

Dated:

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------